DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 60-79 are objected to because of the following informalities:  Claim 60, line 6, the semi-colon in the recitation “iii) a image sensor proximate to said FOP; configured…” seems to be a typographical error, therefore it needs to be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 62, 65-66 70, and  72-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims claim 62, 65-66 70, and  72-73 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 62, the recitation “said image sensor is about  0.6 to about 50 microns from said proximal end of said FOP” is renders the claim indefinite because the term “about” makes it unclear as to where exactly the range begins and ends.
Claims 62, 65-66 70, and  72-73, the recitation “about” makes it unclear as to where exactly the claimed number or range begins and/or ends.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 60-74, 76-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETITDIDIER et al. (US 20190195790 A1) hereinafter “PETITDIDIER “ in view of Swihart et al. (US 9933565 B2) hereinafter “Swihart” further in view of Itoh et al. (EP 297798 B1) hereinafter “Itoh”.
Regarding claim 60. (New) PETITDIDIER-Itoh-Swihart
PETITDIDIER discloses A sensing system ([0076] A device, Fig. 3A,-Fig. 3C) comprising: 
i) a fibre optic plate (FOP)  (“[0076] The device includes a bundle of optical fibres 25, also referred to as a fibre-optic plate.”) comprising a proximal end, a distal end and a body situated between said proximal and distal ends and the FOP further comprising at least one optical fibre;  ([0076]The bundle of optical fibres extends between a proximal surface 25.sub.p, arranged against the image sensor 20, and a distal surface 25.sub.d.)
ii) at least one illumination component (light source 11, [0013); and 
iii) a image sensor (image sensor 20, [0073]) proximate to said FOP (a bundle of optical fibres 25); 
configured so that said image sensor (image sensor 20, [0073]) ... [D1]1 said proximal end of said FOP ([0076] a proximal surface 25.sub.p) and said at least one optical fibre (optical fibers 25) is arranged longitudinally along the body of said FOP allowing for transmission allowing for transmission of an image from one end of said FOP to the other end of said FOP (FOP 25 is arranged between the proximal 25p surface and distal 25d surface. The image sensor, Fig. 3) and said at least one optical fibre has a Numerical Aperture (NA) . . . [D2] (PETITDIDIER, “The inventors have used a bundle of optical fibres of 70 μm in diameter, with a numerical aperture of 0.84, supplied by Paradigm Optics, reference PA0470, having a diameter of 1 inch in the plane XY and a thickness of ½ inch along the axis Z. This has allowed a minimum backscattering distance d.sub.min equal to 470 μm to be obtained.”[0083]).
PETITDIDIER does not explicitly disclose, the gap between its image sensor 20 and proximal surface 25.sub.p . . . [D1] “is about 0.6 to about 50 microns from” and its optical fibres as having a Numerical Aperture . . . [D2]  “from about 0.0001 to about 0.4”. 
However, Itoh discloses . . . [D1] “is about 0.6 to about 50 microns from” (Itoh, “The contact-type image sensor obtained in this way has a distance of 50µm or less between the light-receiving surfaces 6a of the photodetectors 6 and the light-emitting face 4b of the bundle of optical fibers 4a.” (Itoh, Col.5 lines 36-39).
Therefore it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporating . . . [D1] “ is about 0.6 to about 50 microns from ...”as suggested by Itoh in order to have the ability to control the distance from being too “long” and prevent “light from one optical fiber and light from the adjacent optical fiber” from overlapping“ which will cause “a decrease in the modulation transfer function (MTF) of the photodetectors 6; Thus, this distance must be set at a distance at which the MTF required can be attained or less.” (Itoh, Col. 4 lines 33-43).
PETITDIDIER-Itoh does not explicitly disclose its optical fibres as having a Numerical Aperture . . . [D2]  “from about 0.0001 to about 0.4”
However Swihart discloses optical fibres as having a Numerical Aperture . . . [D2]  “from about 0.0001 to about 0.4”2 (Swihart, “In some embodiments, the fixed fiber faceplate has a low numerical aperture, for example at most about 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, or 1.0.” (Swihart, Col. 12, lines 27-29).
Therefore, it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporating  “a Numerical Aperture (NA) from about 0.0001 to about 0.4” as suggested by Swihart in order “to ensure that light approaches the transmission filter and/or the imaging sensor at desired angles.” (Swihart, Col. 14, lines 39-41).
Regarding Claim 61 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart 61. (New) The sensing system of claim 60, wherein said at least one optical fibre is a plurality of optical fibres (PETITDIDIER, “[0076] The device includes a bundle of optical fibres 25, also referred to as a fibre-optic plate.” [0076], see Fig. 3, optical fibers 25).
Regarding Claim 62 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61.
PETITDIDIER-Itoh-Swihart discloses “wherein said image sensor is from about 1 to about 10 microns from said proximal end of said proximal end of said FOP (Itoh, “The contact-type image sensor obtained in this way has a distance of 50µm or less between the light-receiving surfaces 6a of the photodetectors 6 and the light-emitting face 4b of the bundle of optical fibers 4a.” (Itoh, Col.5 lines 36-39). Note that in Figure 3 a range from d=0-300 µm is shown. Itoh also discloses as distance (d) decreases the MTF increases, which is desirable. Therefore a person of ordinary skill would have gleaned from Itoh disclosure to set the distance (d) between the photo detectors 6 and the light-emitting face 4b of the bundle of optical fibers 4a. to be 1 to about 10 microns. See Col. 4 lines 44-52, Figure 3.)
Regarding Claim 63 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61, where the at least one illumination component comprises at least one illumination fibre (PETITDIDIER, Fig. 3A, light source 11 coupled to a light source, “[0075] In the example shown in FIG. 3A, the light source 11 is a light-emitting diode such as described in conjunction with the preceding examples. Alternatively, the light source may be a low-power laser diode. It may also be an end of an optical fibre, the optical fibre being coupled to a light source.” [0075], Fig. 3B. [0085] See also Fig. 3D “The end of the illuminating fibre 11.sub.f then forms the light source 11. The use of a fibre allows the light source to be brought closer to the bundle of optical fibres 25.” [0075]). 
Regarding Claim 64 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses 64. (New) The sensing system of claim 61, wherein said plurality of optical fibres are bundled together, such that each first end and each second end of said plurality of bundled optical fibres form a grid (PETITDIDIER, See Fig 3 “bundle of optical fibres 25” arranged against the image sensor 20 [0076]). 
Regarding Claim 65 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses the invention substantially as claimed.
PETITDIDIER-Itoh-Swihart further discloses wherein said FOP has a unit fibre/pixel size from about 1 to about 100 microns.  (Swihart, “the ratio of consistent [constituent] fibers per sensor pixel can be 2:1, 5:1, 10:1, 15:1, 20:1, 80:1, 100:1, 200:1, 500:1, 1,000:1, 10,000:1” (Col. 11 lines 17-19).  See also. Col. 10, lines 65-67, col. 11 lines 1-26 “In some implementations, a sensor pixel can be from about five micrometers to about two hundred micrometers (5 μm-200 μm)...”.  “(44) D. Devices, “(45) A contact imaging device according to embodiments of the present invention includes an imaging sensor, as disclosed above, and a fixed fiber faceplate mechanically coupled to the imaging sensor. A fiber faceplate (also called a fiber optic faceplate, a fiber optic plate (FOP), a fiber plate, or simply a faceplate) is a coherent bundle of short optical fibers. Where a fiber faceplate has a plurality of coherent bundles of short optical fibers, and the fiber faceplate is optically coupled to a sensor, it is desirable to provide for a sufficient density of fibers per coherent bundle such that fibers from one coherent bundle focused on a desired sensor element and do not optically “bleed over” or create visual noise in adjacent or proximate sensor elements of a sensor. In some aspects, The fixed fiber faceplate can include, for example, at least about 2, 5, 10, 20, 50, 100, 200, 500, or 1,000, 2,000, 5,000, or 10,000 optical fibers, which are also called ‘constituent fibers’ herein. In other aspects, the number of constituent fibers can be determined according to density per sensor element, or sensor pixel. In such aspects, the ratio of consistent fibers per sensor pixel can be 2:1, 5:1, 10:1, 15:1, 20:1, 80:1, 100:1, 200:1, 500:1, 1,000:1, 10,000:1, or at ratio increments within this range. In some implementations, a sensor pixel can be from about five micrometers to about two hundred micrometers (5 μm-200 μm) in a surface dimension (e.g. width, diameter), or at increments or gradients thereof. In specific implementations, a sensor pixel can be about eighty micrometers (80 μm) or about one hundred fifty micrometers (150 μm).” (Col. 10, lines 65-67, col. 11 lines 1-26).
Therefore it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporating “wherein said FOP has a unit fibre/pixel size from about 1 to about 100 microns.” as suggested by Swihart since  “Where a fiber faceplate has a plurality of coherent bundles of short optical fibers, and the fiber faceplate is optically coupled to a sensor, it is desirable to provide for a sufficient density of fibers per coherent bundle such that fibers from one coherent bundle focused on a desired sensor element and do not optically “bleed over” or create visual noise in adjacent or proximate sensor elements of a sensor.” (Swihart, Col. 10, lines 65-67, col. 11 lines 1-26).
Regarding Claim 66 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses substantially as claimed. 
PETITDIDIER-Itoh-Swihart further discloses wherein said FOP has a length less than about 20 mm for NA less than 0.1 (Swihart, “fixed fiber faceplate used in some embodiments of the present contact imaging devices has a thickness of at least about 0.1, 0.2, 0.5, 1, 2, 5, 10, 20, or 50 mm, or increments and gradients thereof” (Col. 12 lines 1-4, lines 10-5). “the fixed fiber faceplate has a low numerical aperture, for example at most about 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, or 1.0.” Col. 12 lines 27-30);
Therefore it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporating “wherein said FOP has a length less than about 20 mm for NA less than 0.1” as suggested by Swihart in order to “accept and transmit light passing directly from the sample array to the imaging sensor, reject (block) light from the periphery of the sample array.” Further more “A low numerical aperture and/or angle of acceptance can also increase the depth of field of the fiber faceplate, which can be useful for imaging thick sample arrays, or sample arrays separated from the fiber faceplate and imaging sensor by one or more intervening layers of material. (Swihart, Col. 12, lines 33-46).
Regarding Claim 67 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses 67. (New) The sensing system of claim 61, wherein said FOP has a length of at least 20 mm with NA greater than 0.1. (Swihart, “fixed fiber faceplate used in some embodiments of the present contact imaging devices has a thickness of at least about 0.1, 0.2, 0.5, 1, 2, 5, 10, 20, or 50 mm, or increments and gradients thereof” (Col. 12 lines 1-4, lines 10-5). “the fixed fiber faceplate has a low numerical aperture, for example at most about 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, or 1.0.” Col. 12 lines 27-30);
Therefore it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporating “wherein said FOP has a length of at least 20 mm with NA greater than 0.1.” as suggested by Swihart in order to “accept and transmit light passing directly from the sample array to the imaging sensor, reject (block) light from the periphery of the sample array.” Further more “A low numerical aperture and/or angle of acceptance can also increase the depth of field of the fiber faceplate, which can be useful for imaging thick sample arrays, or sample arrays separated from the fiber faceplate and imaging sensor by one or more intervening layers of material. (Swihart, Col. 12, lines 33-46).
Regarding Claim 68 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61, wherein said FOP has light absorbing cladding. (Swihart, “(6) FIG. 5 shows fiber faceplate 500 with fiber optic cores 501 and claddings 502. The claddings include absorptive materials such as colored glass or black glass, according to aspects of the present disclosure.“ Col. 5 lines 19-23, Fig. 5. Col. 2. lines 45-43, Col. 3 lines 19-22).
Therefore it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporating “wherein said FOP has light absorbing cladding.” as suggested by Swihart since “absorptive materials can decrease the numerical aperture and/or the angle of acceptance, so that light is selected more stringently on the basis of angle of incidence.” (Swihart, Col. 15 lines  10-30).
Regarding Claim 69 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61, further comprising a refractive index matching zone between said FOP and said image sensor. (Swihart, “(85) If desired, an array carrying a sample (e.g., a membrane to which proteins, nucleic acids, or other analytes have been transferred) can be exposed to an index-matching fluid. The index matching fluid increases the transparency of the array, and/or matches the refractive index of the fiber faceplate or sensor in the device. Thus, the index-matching fluid prevents the array itself from perturbing optical signals arising from analytes in the array. For example, the fluid can reduce reflections at the interface between the array and fiber faceplate. Examples of index matching fluids are fused silica matching fluids from Cargille.” Col. 21 lines 65-67, Col. 22 lines 1-9).
Therefore, it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporation “further comprising a refractive index matching zone between said FOP and said image sensor” as suggested by Swihart in order “reduce reflections at the interface between the array and fiber faceplate” (Swihart, Col. 22, lines 6-9).                                    
Regarding Claim 70 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61, “wherein said refractive index matching zone has a refractive index from about 1.4 to about 1.6.” (Swihart, “Examples of index matching fluids are fused silica matching fluids from Cargille.” Swihart, Col. 22 lines 8-9. Note that the index of refraction of fused silica (SiO1 is N=1045704) is 1.45.” Swihart, Col. 21 lines 65-Col. 22, 1-10).
Therefore, it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporation “wherein said refractive index matching zone has a refractive index from about 1.4 to about 1.6.” as suggested by Swihart since “the index-matching fluid prevents the array itself from perturbing optical signals arising from analytes in the array.” Swihart, (Col. 21 lines 65-Col. 22 1-10).
Regarding Claim 71 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61, wherein said refractive index matching zone is a refractive matching media (Swihart, “index-matching fluid” Swihart, Col. 21 lines 65-Col. 22 1-10). 
Therefore, it would have been obvious to a person of ordinary skill to in the art before the effective filing date to modify PETITDIDIER’s device by incorporation “wherein said refractive index matching zone is a refractive matching media.” as suggested by Swihart since “the index-matching fluid prevents the array itself from perturbing optical signals arising from analytes in the array.” (Swihart, Col. 21 lines 65-Col. 22 1-10).
Regarding Claim 72 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61, “wherein said image sensor has a pixel size of from 0.6 micron to about 10 microns.” (Swihart, In some implementations, a sensor pixel can be from about five micrometers to about two hundred micrometers (5 μm-200 μm) in a surface dimension (e.g. width, diameter), or at increments or gradients thereof. In specific implementations, a sensor pixel can be about eighty micrometers (80 μm) or about one hundred fifty micrometers (150 μm).” Col. 10, lines 65-67, col. 11 lines 1-26).
Regarding Claim 73 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61, “wherein said image sensor has a pixel size of about 1 micron.” (Swihart, In some implementations, a sensor pixel can be from about five micrometers to about two hundred micrometers (5 μm-200 μm) in a surface dimension (e.g. width, diameter), or at increments or gradients thereof. In specific implementations, a sensor pixel can be about eighty micrometers (80 μm) or about one hundred fifty micrometers (150 μm).” Col. 10, lines 65-67, col. 11 lines 1-26).
Regarding Claim 74 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61, wherein said image sensor comprises a number of pixels of from 100 to about 10,000,000 (Swihart, In some implementations, a sensor pixel can be from about five micrometers to about two hundred micrometers (5 μm-200 μm) in a surface dimension (e.g. width, diameter), or at increments or gradients thereof. In specific implementations, a sensor pixel can be about eighty micrometers (80 μm) or about one hundred fifty micrometers (150 μm).” Col. 10, lines 65-67, col. 11 lines 1-26).  
Regarding Claim 76 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61, wherein said plurality of optical fibres has a NA less than or equal to about 0.15.” (Swihart, “In some embodiments, the fixed fiber faceplate has a numerical aperture of at most about 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1.0, or at increments or gradients within the range of about 0.1 to 1.0.” “ (Swihart, Col. 21 lines 65-Col. 22 1-10.  Col. 2 lines 31-35, col. 2 lines 64-67 – col. 3 lines 1-4).).
Therefore it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporation “wherein said plurality of optical fibres has a NA less than or equal to about 0.15”.” as suggested by Swihart since “... desirable to provide for a sufficient density of fibers per coherent bundle such that fibers from one coherent bundle focused on a desired sensor element and do not optically “bleed over” or create visual noise in adjacent or proximate sensor elements of a sensor.” (Swihart, Col. 10, lines 65-67, col. 11 lines 1-26).
Regarding Claim 77 PETITDIDIER-Itoh-Swihart
PETITDIDIER-Itoh-Swihart discloses The sensing system of claim 61, further comprising a NA reducer, wherein said FOP has a NA greater than the NA reducer. (Swihart, wherein “the fixed fiber faceplate has a numerical aperture of at most about 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1.0, or at increments or gradients within the range of about 0.1 to 1.0.” (Swihart, Col. 21 lines 65-Col. 22 1-10).  “(85) If desired, an array carrying a sample (e.g., a membrane to which proteins, nucleic acids, or other analytes have been transferred) can be exposed to an index-matching fluid. The index matching fluid increases the transparency of the array, and/or matches the refractive index of the fiber faceplate or sensor in the device. Thus, the index-matching fluid prevents the array itself from perturbing optical signals arising from analytes in the array. For example, the fluid can reduce reflections at the interface between the array and fiber faceplate. Examples of index matching fluids are fused silica matching fluids from Cargille.”, Col. 21 lines 65-Col. 22 1-10, (Col. 9 59-61)).
Therefore it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporation “further comprising a NA reducer, wherein said FOP has a NA greater than the NA reducer.” as suggested by Swihart since “ (“[0035] It is advantageous to have a coupling portion 210 and corresponding resist portions 210a formed from a material with a high refractive index as this allows the light rays to be primarily contained within the resist portions 210a (that is the resist portions 210a have a high refractive index relative to air gaps 222 therebetween) which will deter scattering of light rays to adjacent unintended pixels 205 in the image sensor region 204)”(ARENDONK, [0035] )3. 
Claim Rejections - 35 USC § 103
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETITDIDIER-Itoh-Swihart in view of Karellas et al. (US 6895077 B2) hereinafter “Karellas” and further in view of Mody et al. (US 20150207974 A1) hereinafter “Mody”.
Regarding Claim 75 PETITDIDIER-Itoh-Swihart-Karellas-Mody
PETITDIDIER-Itoh-Swihart discloses the invention substantially as claimed.
PETITDIDIER-Itoh-Swihart does not explicitly disclose wherein said image sensor further comprises a dynamic range comprising hardware and soft-are high dynamic range and extended dynamic range, variable hardware pixel binning and a variable frame rate per second (FPS).
However Karellas discloses wherein said image sensor further comprises a dynamic range (CCD with dynamic range, Col. 5 lines 25-30 ) ... variable hardware pixel binning (Karellas, “FIG. 10B illustrates the dynamic binning capabilities of the preferred embodiment of the present invention system;” col. 6 lines 55-57. “by pixel binning (grouping of pixels) prior to readout at the hardware level.” Col. 18 lines 22-26, Col 19 lines 56-60) and a variable frame rate per second (FPS) (Karellas, “various frame rates” Col. 21, 4-10). 
Therefore it would have been obvious to a person of ordinary skill to in the art before the effective filing date to modify PETITDIDIER’s device by incorporating  ... “said image sensor, variable hardware pixel binning and a variable frame rate per second (FPS)”  as suggested by Karella in order to examine deep structure of a subject’s body. (Karellas, Col. 3 lines 10-11)
PETITDIDIER-Itoh-Swihart-Karellas does not explicitly disclose... a dynamic range comprising hardware and soft-are high dynamic range and extended dynamic range,
However, Mody discloses ... a dynamic range comprising hardware and software high dynamic range and extended dynamic range, (Mody, [0030] Extended dynamic range, Wide dynamic range, Hight dynamic range [0030], WDR with  software and hardware, [0118]  [0082], [0169] [0191], tone mapper 124, merger 124 [0179][0180, Fig. 20), 
Therefore it would have been obvious to a person of ordinary skill to in the art before the effective filing date to modify PETITDIDIER’s device by incorporating  ... a dynamic range comprising hardware and soft-are high dynamic range and extended dynamic range,  as suggested by Mody  in order adapt to any of a variety of WDR image capture techniques used by image sensors. (Mody, [0031]).
Claim Rejections - 35 USC § 103
Claim 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETITDIDIER-Itoh-Swihart and further in view of Hennings et al. (US 2005/0131400 A1) hereinafter “Hennings”.
Regarding Claim 78 PETITDIDIER-Itoh-Swihart-Hennings
PETITDIDIER-Itoh-Swihart discloses the invention substantially as claimed.
PETITDIDIER-Itoh-Swihart does not explicitly disclose further comprising the system being configured so the illumination component provides continuous wave illumination or pulse illumination.
However Hennings discloses further comprising the system being configured so the illumination component provides continuous wave illumination or pulse illumination (Hennings, “This laser 102 can operate at a wavelength of 1.32 um and can be either pulsed or continuous wave.” [0075]). 
Therefore it would have been obvious to a person of ordinary skill to in the art before the application was filed to modify PETITDIDIER’s device by incorporation “wherein said FOP has light absorbing cladding” as suggested by Hennings in order “ to characterize optical properties of the surface layer of a sample, ” (PETITDIDIER, [0007]).
Claim Rejections - 35 USC § 103
Claims 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETITDIDIER-Itoh-Swihart further in view of Huang et al. (US 20160247010 A1) hereinafter “Huang.” .
Regarding Claim 79 PETITDIDIER-Itoh-Swihart-Huang
PETITDIDIER-Itoh-Swihart discloses the invention substantially as claimed.
PETITDIDIER-Itoh-Swihart does not explicitly disclose “further comprising a human digit receiver.” 
However, Huang discloses “further comprising a human digit receiver.”  (Huang, Fingerprint Sensing Unit 822, [0012).
Therefore it would have been obvious to a person of ordinary skill to in the art before the effective filing date to modify PETITDIDIER’s device by incorporation “further comprising a human digit receiver.”  as suggested by Huang in order to capture an image of the finger print by selectively allowed rays of the light scattered by the fingerprint ridges to reach a detector. (Huang, [0012])
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hironari Takehara, Mizuki Nagasaki, Kiyotaka Sasagawa, Hiroaki Takehara, Toshihiko Noda, Takashi Tokuda, Jun Ohta, "Micro-light-pipe array with an excitation attenuation filter for lensless digital enzyme-linked immunosorbent assay", Japanese Journal of Applied Physics, vol.55, no.3S2, pp.03DF03, 2016.
Ozcan et al. (US9331113B2)
ARENDONK (US 20160141318)
Fiber Optics: Theory and Application
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/Examiner, Art Unit 2481            
/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Di= is a place holder for tracking limitation not taught by a reference being applied. For example, D1=difference 1, D2=difference 2, etc.
        2 “The used optical fibers can be of quite different types. One may use step-index multimode fibers (often silica fibers), having a numerical aperture of 0.2 or 0.4, for example. When using a high-index core glass, the numerical aperture can even be of the order of 1.” High-NA plates are often used for imaging. https://www.rp-photonics.com/fiber_optic_plates.html
        3 ARENDONK (US 20160141318 A1) “METHOD AND SYSTEM FOR ASSEMBLY OF RADIOLOGICAL IMAGING SENSOR”